EXHIBIT 10.10
UNCONDITIONAL GUARANTY OF PAYMENT AND PERFORMANCE
(ABRAMS POWER, INC.)
     THIS UNCONDITIONAL GUARANTY OF PAYMENT AND PERFORMANCE (“Guaranty”) is made
and entered into this 9th day of March, 2011, by ABRAMS POWER, INC., a
corporation organized and existing under the laws of the State of Georgia
(“Guarantor”), to and in favor of NATIONAL LOAN INVESTORS, L.P., a Delaware
Limited Partnership (hereinafter referred to as “Lender”), having an address of
5619 North Classen Blvd., Oklahoma City, Oklahoma 73118.
W I T N E S S E T H:
     WHEREAS, Lender has agreed to make a loan and/or extend credit (hereinafter
referred to as the “Loan”) to SERVIDYNE SYSTEMS, LLC, a Georgia limited
liability company (hereinafter referred to as the “Borrower”), in the amended,
restated, renewed and modified amount of ONE MILLION SEVEN THOUSAND TWO HUNDRED
FIFTEEN AND 49/100 DOLLARS ($1,007,215.49) (hereinafter referred to as the “Loan
Amount”); and
     WHEREAS, the obligation to repay the Loan is evidenced by (i) that certain
Modification and Extension Promissory Note and Security Agreement No. 1 of even
date herewith in the original principal face amount of ONE HUNDRED FIFTY
THOUSAND AND 00/100 DOLLARS ($150,000.00); and (ii) that certain Modification
and Extension Promissory Note and Security Agreement No.2 of even date herewith
in the original principal face amount of EIGHT HUNDRED FIFTY-SEVEN TWO HUNDRED
FIFTEEN AND 49/100 DOLLARS ($857,215.49) (each of the foregoing being
hereinafter collectively referred to as the “Note”); and
     WHEREAS, pursuant to that certain Loan Modification, Extension,
Reaffirmation and Assumption Agreement of even date herewith between and among
Borrower, Lender and Guarantor (the “Assumption Agreement”) and also as a
condition to Lender’s making the Loan, Lender is requiring that Guarantor enter
into this Guaranty; and
     WHEREAS, Guarantor hereby represents and warrants to Lender that the making
of said Loan shall be to the direct benefit, interest and advantage of
Guarantor;
     NOW, THEREFORE, for and in consideration of said benefit, the above-recited
premises, $10.00 in hand paid and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Guarantor hereby
agrees with Lender as follows:
     Guarantor hereby unconditionally and irrevocably guarantees as for
Guarantor’s own debt, until full performance and payment have been effected:
(a) the full, due and punctual payment of all principal and interest on all
indebtedness to Lender under the terms of the Note, and the payment of all other
obligations under the Note and/or the Assumption Agreement, whether in due
course, by acceleration, or otherwise, and any and all extensions, revisions,
amendments, modifications, restatements and/or renewals thereof, and under the
terms of any instrument or document evidencing, securing or relating to the
indebtedness evidenced by the Note and/or the Assumption Agreement (hereinafter,
together with the Note and/or the Assumption Agreement, collectively referred to
as the “Loan Documents”), including without limitation attorneys’ fees in the
amount of fifteen percent (15%) of all principal and interest owing on the Note
if collected by or through an attorney at law; (b) the full and prompt
performance of any and all obligations of Borrower to Lender under the terms of
the Loan Documents; and (c) the full, due and punctual payment of all principal
and interest on all other indebtedness owed by Borrower to Lender, however and
whenever evidenced, whether in due course, by acceleration, or otherwise, and
any and all extensions, revisions, amendments, modifications, restatements
and/or renewals thereof (all of the foregoing being hereinafter referred to as
the “Obligations”).
     This Guaranty is a guaranty of payment and performance and not of
collection. The liability of Guarantor hereunder shall be direct and immediate.
This Guaranty shall be a guarantee as for the own debts of Guarantor, and,
accordingly, Lender shall not be obligated, before enforcing this Guaranty
against Guarantor, to take any action in any

 



--------------------------------------------------------------------------------



 



court against Borrower or any other guarantor of the Obligations, to make any
claim in a liquidation or bankruptcy of Borrower or of any other guarantor of
the Obligations, to make demand of Borrower or of any other guarantor of the
Obligations, or to enforce or seek to enforce any other security held by any
person with respect to the Obligations. This Guaranty shall be a continuing
security in addition to and not in substitution for any other security now or
hereafter held by or on behalf of Lender with respect to the Obligations and
shall not be discharged except by: (i) complete performance by Borrower of all
of the Obligations; or (ii) full payment and performance by Guarantor hereunder.
     Guarantor shall not be exonerated from Guarantor’s obligations hereunder by
any time being given to or by any concession or arrangement or indulgence
granted to or made with Borrower or by any delay or waiver on the part of Lender
or by anything done or omitted which, but for this provision, might operate so
to exonerate Guarantor or by any invalidity, unenforceability, limitation or the
lapse of any security or evidence of indebtedness given to Lender by Borrower or
any other person. Lender may, at any time and from time to time, without the
consent of or notice to Guarantor, and without incurring any responsibility to
Guarantor, and without impairing or releasing any of its rights, or any of the
obligations of Guarantor hereunder: (a) change the manner, place or terms of
payment or change or extend the time of payment of or renew or otherwise alter
the Obligations in any manner; (b) sell, exchange, release or otherwise deal
with all or any part of any property, real or personal, by whomsoever at any
time pledged, conveyed or mortgaged to secure, or howsoever securing, the
Obligations; (c) release anyone liable in any manner for the payment or
collection of the Obligations (other than Borrower); (d) exercise or refrain
from exercising any rights against Borrower and others (including any other
guarantor of the Obligations), and Guarantor hereby expressly waives any
statutory right pursuant to O.C.G.A. 10-7-24 to require any holder of the
Obligations to take action against Borrower; and (e) apply any sum, by
whomsoever paid or however realized, to the Obligations in such order as Lender
shall elect. Guarantor, to the fullest extent permitted by law, hereby waives
the following: (a) notice of acceptance hereof, of any action taken or omitted
in reliance hereon, and of any default of Borrower in the payment of the
Obligations; (b) any presentment, demand, protest or notice thereof or of any
other kind; and (c) any other act or thing or omission or delay to do any other
act or thing which might in any manner or to any extent vary the risk of
Guarantor or which might otherwise operate as a discharge of Guarantor. It is
fully understood that until each and every one of the covenants and agreements
of this Guaranty is fully performed, Guarantor’s undertakings hereunder shall
not be released, in whole or in part, by any action or thing which might, but
for this provision of this Guaranty, be deemed a legal or equitable discharge of
a surety or guarantor, or by reason of any waiver, extension, modification,
forbearance, or delay, or other act or omission of Lender of its failure to
proceed promptly or otherwise, or by reason of any action taken or omitted by
Lender, whether or not such action or failure to act varies or increases the
risk of, or affects the rights or remedies of Guarantor, and Guarantor hereby
expressly waives and surrenders any defense to the performance of Guarantor’s
undertakings hereunder based upon any of the foregoing acts, omissions, things,
agreements or waivers, or any of them, it being the purpose and intent of the
parties hereto that the covenants, agreements and all undertakings hereunder are
absolute, unconditional, and irrevocable under any and all circumstances except
as expressly provided herein.
     If any default under the Note shall have occurred and be continuing and
Lender or the holder of any of the Obligations is prevented from accelerating
payment thereof, Lender or such holder shall be entitled to receive hereunder
from Guarantor, upon demand therefore, the sums which otherwise would have been
due had such acceleration occurred.
     Guarantor further confirms that this Guaranty shall continue to be
effective or be reinstated, as the case may be, if at any time payment of
principal of, or any part thereof, or interest on, any of the Obligations is
rescinded or must otherwise be restored by Lender upon the bankruptcy of
Borrower, or otherwise. In furtherance of the foregoing and not in limitation of
any other right which Lender may have at law or in equity against Guarantor by
virtue hereof, upon failure of Borrower to pay any of the Obligations when and
as the same shall become due, whether upon demand, at maturity, by acceleration,
after notice of prepayment or otherwise, Guarantor hereby promises to and will,
upon receipt of written demand by Lender, pay or cause to be paid, not later
than ten (10) days following the date of receipt of such written demand, to
Lender, the respective holder of any of the Obligations, or any party entitled
thereto, in cash, an amount equal to the sum of: (i) the unpaid principal amount
of the Obligations; (ii) accrued but unpaid interest on such Obligations; and
(iii) any and all other sums due and then owing under the Obligations. All sums
payable by Guarantor hereunder, whether of principal, interest, fees, expenses,
premiums or otherwise, shall be paid in full, without setoff, counterclaim,
deduction, or withholding whatsoever, or, in the event that Guarantor is
required by law to make any such deduction or withholding, Guarantor shall, to
the extent permitted by law, pay to Lender such amount as will result in the
receipt by Lender of the full amount due Lender hereunder.

 



--------------------------------------------------------------------------------



 



     In addition, Guarantor further agrees to pay all costs and expenses paid or
incurred by or on behalf of Lender in (i) collecting any and all sums owing
under this Guaranty including without limitation attorneys’ fees in the amount
of fifteen percent (15%) of all sums due and payable under this Guaranty;
(ii) enforcing this Guaranty and the representations, covenants and agreements
of Guarantor set forth herein; and (iii) enforcing its rights under the security
given by Guarantor for this Guaranty and under any security given by the
Borrower or any other guarantor relating to the Obligations. Any and all sums
owing hereunder shall, from their due date, bear interest at the default rate of
interest set forth in the Note until paid in full.
     This Guaranty shall be binding upon Guarantor and Guarantor’s heirs, legal
representatives, successors, and permitted assigns. Each reference herein to
Lender shall be deemed to include its successors and assigns (including, but not
by way of limitation, any holder of the Obligations) in whose favor the
provisions of this Guaranty shall also inure. In the event that any term of
provision hereof shall conflict with any term or provision of the Loan
Documents, the term or provision hereof shall control. Words herein importing
the masculine shall include the feminine and neuter genders, and words herein
importing persons shall include legal entities, and the singular shall include
the plural, and vice versa, all as the context shall require. If more than one
person or entity constitutes Guarantor, all of the provisions hereof shall be
construed to refer to each such person or entity, individually and collectively.
Each such person or entity comprising Guarantor shall in all respects be jointly
and severally liable and obligated to Lender hereunder. This Guaranty may not be
amended except in writing signed by Lender and Guarantor. This Guaranty may not
be changed orally, and no obligation of Guarantor can be released or waived by
Lender or any officer or agent of Lender, except in the writing signed by a duly
authorized officer of Lender. This Guaranty shall be irrevocable by Guarantor
until all obligations guaranteed hereby have been completely performed or until
Guarantor has been released in writing by Lender. In case any provision in this
Guaranty shall be held invalid, illegal or unenforceable, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby, and to the fullest extent allowed by law there shall be
deemed substituted for the offending provision or provisions valid, legal, and
enforceable provision or provisions as similar as possible to the offending
provision.
     Guarantor hereby authorizes Lender, without notice to Guarantor, to apply
all payments and credits received from Borrower or from Guarantor or realized
from any security in such manner and in such priority as Lender in its sole
judgment shall see fit to the Obligations.
     Guarantor warrants and represents to Lender that all financial statements
heretofore delivered by Guarantor to Lender are true and correct in all respects
as of the date hereof.
     Furthermore, Guarantor shall comply with and perform all covenants,
conditions, and agreements on Guarantor’s part to be performed under the Loan
Documents.
     Guarantor acknowledges that this Guaranty, the Note, and all other Loan
Documents were executed and/or delivered in the State of Georgia and shall be
governed and construed in accordance with the laws of the State of Georgia,
notwithstanding any conflicts of law rules or principles that might refer
construction of any provision hereof to the laws of another jurisdiction.
     Guarantor hereby submits to personal jurisdiction in the State of Georgia
for the enforcement of this Guaranty and waives any and all personal rights
under the laws of the State of Georgia or the United States to object to
jurisdiction within the State of Georgia for the purposes of litigation to
enforce this Guaranty. Without limiting the generality of the foregoing,
Guarantor hereby submits to service of process, to venue, and to personal
jurisdiction in the State Court of Cobb County, Georgia, the Superior Court of
Cobb County, Georgia, or the United States District Court, Northern District of
Georgia, Atlanta Division, and waives all rights Guarantor might have to make
objections to lack of personal jurisdiction or lack of venue in all of said
Courts.
     Guarantor hereby knowingly, irrevocably, and unconditionally waives any
right to a trial by jury in any action (whether sounding in contract, tort, or
otherwise) to enforce or defend any matter arising from or relating in any way
to this Guaranty or any other document or agreement evidencing or relating to
the Loan, whether any such right is now or hereafter existing.
     The books and records of Lender showing the account between Lender and
Borrower shall be admissible in evidence in any action or proceeding hereon as a
prima facie proof of the items set forth therein.

 



--------------------------------------------------------------------------------



 



     Any notice or demand which by any provision of this Guaranty is required or
permitted to be given to Guarantor shall be deemed to have been sufficiently
given or served for all purposes by being delivered personally or by being
mailed via Certified Mail, Return Receipt Requested, postage prepaid, to
Guarantor at the address of Guarantor set forth at the end of this Guaranty, or
at such other address as shall have been designated by like written notice to
Lender.
     Until payment in full by Guarantor of any and all sums owing to Lender
hereunder, all rights of Guarantor against Borrower arising as a result thereof
by way of subrogation or otherwise shall in all respects be subordinate and
junior in right of payment to the prior indefeasible payment in full of all the
Obligations. Guarantor hereby subordinates any and all indebtedness of Borrower
now or hereafter owed to Guarantor and subordinates any and all security held by
Guarantor to the Loan and to all security held by Lender. Guarantor agrees with
Lender that Guarantor shall not demand or accept any payment of principal or
interest from Borrower, shall not claim any offset or other reduction of
Guarantor’s obligations hereunder because of any such indebtedness and shall not
take any action to obtain a superior interest to Lender in any of the security
for the Loan; provided, however that if Lender so requests, such indebtedness
shall be collected, enforced and received by Guarantor as trustee for Lender and
be paid over to Lender on account of the indebtedness of Borrower to Lender, but
without reducing or affecting in any manner the liability of Guarantor under the
other provisions of this Guaranty.
     If from any circumstances whatsoever fulfillment of any provisions of this
Guaranty, at the time performance of such provision shall be due, shall involve
transcending the limit of validity presently prescribed by any applicable usury
statute or any other applicable law, with regard to obligations of like
character and amount, then ipso facto the obligation to be fulfilled shall be
reduced to the limit of such validity. The provisions of this paragraph shall
control every other provision of this Guaranty.
     This Guaranty is assignable by Lender without notice to or consent of
Guarantor, and any assignment hereof by Lender shall operate to vest in such
assignee all rights and powers herein conferred upon and granted to Lender. This
Guaranty is not assignable by Guarantor.
     IN WITNESS WHEREOF, Guarantor, acting by and through its duly authorized
officer, member, or manager, has signed and sealed this Guaranty the day and
year first above written.

                          GUARANTOR:             ABRAMS POWER, INC.,            
a Georgia corporation    
 
               
/s/ [illegible]
      By:    /s/ Alan R. Abrams  (SEAL)  
 
Witness
         
 
Title: Chairman    
 
               
/s/ Donna Kelley
          Attest:/s/ Mark Thomas  (SEAL)  
 
Notary Public
         
 
Title: CFO    
 
                        [CORPORATE SEAL]               Address for Guarantor:
1945 The Exchange, Suite 300             Atlanta, GA 30339    

 